Citation Nr: 1724230	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine from April 28, 2014.

3. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with hallus valgus and calcaneal spur.

4. Entitlement to an initial rating in excess of 10 percent for right ankle sprain.

5. Entitlement to an initial compensable rating for a bilateral hearing loss disability.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for a right hand disability, other than status post right 5th finger fracture with deformity.
8. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, September 2013, and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in April 2014.  A transcript of the hearing is associated with the claims file.

The Board previously remanded these matters, with the exception of entitlement to service connection for a right hand disability, other than status post right 5th finger fracture with deformity, in February 2015 for further evidentiary development.

The issues of entitlement to increased ratings for right ankle sprain and bilateral pes planus, entitlement to a TDIU, entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for a right hand disability, other than status post right 5th finger fracture with deformity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From July 18, 2011, the Veteran's degenerative arthritis of the thoracolumbar spine manifested in functional limitation of 30 degrees or less of forward flexion.

2. For the entire period, there is no evidence that the Veteran's degenerative arthritis of the thoracolumbar spine manifested in ankylosis or incapacitating episodes

3. Audiometric examinations corresponded to no greater than a level II hearing loss for the right ear and no greater than a level III hearing loss for the left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 40 percent for degenerative arthritis of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2016).

2. The criteria for a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2016).

3. The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in February 2015.  With respect to the issues decided, the Board instructed the RO to schedule the Veteran for a VA examinations and readjudicate the claim.   The Veteran was scheduled for and attended appropriate May 2015 VA examinations.  The RO readjudicated the claims most recently in a March 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by August 2011 and February 2013 letters, and multiple additional letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.
VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, relevant social security records, and VA treatment records with the file.  The Veteran has not indicated, and the record does not suggest, that additional VA treatment records, private treatment records, or relevant social security records exist which have not already been associated with the claims file.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA back examination most recently in May 2015. The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159  (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion.  In reaching this finding the Board acknowledges the Court's finding in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  However, as the Veteran is currently in receipt of the maximum evaluation for limited motion under the applicable diagnostic code, a new examination would not benefit the Veteran.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.   

Regarding bilateral hearing loss, the Veteran was most recently afforded a VA audio examination in May 2015.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  To the extent that the examination reports do not discuss the effects on the Veteran's daily and occupational functioning, his lay statements of record clearly detail his symptoms and their effects on functioning.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds the report sufficient on which to base a decision in this matter.

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The file was held open for the submission of additional evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Increased Rating for Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran has been assigned staged ratings.  As explained below, the Board has determined that an evaluation of 40 percent is warranted for the entire period on appeal.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's degenerative arthritis of the thoracolumbar spine is evaluated as 20 percent disabling from July 18, 2011 to April 28, 2014, and at 40 percent from  April 28, 2014 under the criteria of, Diagnostic Code 5242.  38 C.F.R. § 4.71 (a). 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 3 8 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part) a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4. 40 , 4.45, 4.59. However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, [or] endurance."  Id. (quoting 38 C.F.R. § 4. 40 ). 

In this case, the Board notes that the Veteran's 40 percent disability rating is the maximum rating on limitation of motion for the General Rating Formula.  Therefore, consideration under DeLuca is not warranted for the period after April 28, 2014.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  As the Veteran was not rated at the maximum rating for limitation of motion for the period between July 18, 2011 to April 28, 2014, DeLuca is relevant to the Veteran's disability rating for that time period.

At an October 2011 VA examination, the Veteran reported limitation walking to approximately 250 yards in 20 minutes.  He reported stiffness, spasms, decreased motion, and paresthesia.  There was no fatigue or weakness.  The Veteran denied any incapacitation over the last 12 months.  Functional impairment was limited bending, lifting, prolonged sitting, and standing.  Physical examination revealed no evidence of radiating pain on movement or muscle spasm.  There was tenderness, though spinal contour was preserved.  Muscle tone was normal, there was no atrophy, and no ankylosis.  Range of motion findings were 60 degree flexion, with objective pain at 50 degrees, 25 degree extension, and 25 degree bilateral flexion and rotation.  Repetitive range of motion testing resulted in no additional limitation of motion.  The examiner found that joint function of the spine was no additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

At the Veteran's April 2014 Board hearing, the Veteran testified that his back was "getting worse" since his 2011 VA examination, as if someone was "sticking a knife in the low portion" of his back.  

The Veteran submitted a July 2014 private medical examination.  The examiner found tightness and tenderness in the thoracic and lumbar paraspinous muscles and tenderness over the iliolumbar and sacroiliac ligaments.  Flexion of the spine was 58 degrees, extension 12 degrees, right lateral flexion 12 degrees, left lateral flexion 13 degrees, and bilateral rotation 15 degrees.

At the Veteran's May 2015 VA examination, the Veteran reported flare-ups impacting the function of the thoracolumbar spine.  Range of motion findings were forward flexion 25 degrees with no objective painful motion, extension 20 degrees with no objective painful motion, and bilateral lateral flexion and lateral rotation of 30 degrees or greater.  Repetitive motion testing did not result in any additional limitation of motion.  There was no evidence of objective neurological abnormalities associated with the service-connected back condition.  There was no ankylosis.  The Veteran did not have IVDS.  

Based on the evidence of record, the Board finds that an evaluation of 40 percent for the entire period on appeal is warranted.  In reaching this finding, the Board has reviewed private and VA treatment records, as well as VA examinations, during the entire period on appeal.  Objective range of motion findings from all private treatment records and the October 2011 VA examination fall short of the requirements for a 40 percent evaluation under the ratings criteria.  However, when considering these objective findings in concert with the Veteran's lay statements and potential concerns regarding the adequacy of the October 2011 VA examination in light of the Court's finding in Correia, supra, the Board finds that the Veteran's thoracolumbar spine disability manifested in symptoms more closely approximating a 40 percent disability rating throughout the entire period on appeal.

The current 40 percent evaluation was awarded in a January 2016 rating decision based on the Veteran's April 2014 Board hearing.  A review of the transcript of the hearing reveals that the Veteran testified that his back had been worse since his October 2011 VA examination.  Importantly, the Veteran did not testify that the severity of his back increased on the day of the hearing.  Subsequent VA examination reveals that the Veteran clearly meets the criteria for a 40 percent evaluation.  The Board finds it extremely unlikely that the Veteran's back disability suddenly became worse on the day of examination or hearing, and when considering his hearing testimony, it is likely that the disability manifested in symptoms consistent with a 40 percent evaluation prior to the October 2014 hearing examination.  

The October 2011 VA examination documents forward flexion of the spine to be 60 degrees, with functional limitation at 50 degrees due to pain.  While these objective results fall short of the criteria for a 40 percent evaluation, the Board notes the Veteran's testimony with respect to the severity of his back pain throughout the period on appeal.  When viewing the results of the VA examinations and private treatment records in light of the Veteran's testimony, and potential concerns regarding the adequacy of the October 2011 VA examination in light of Correia, the Board finds that it is not entirely inconsistent with a 40 percent evaluation.

With respect to the private treatment records in evidence, the Board again notes that objective examination findings are not consistent with a 40 percent evaluation.  However, when considering the Veteran's testimony with respect to the consistency of his symptomatology, the Board again finds that these records are not entirely inconsistent with a 40 percent evaluation.

In short, when reviewing the lay and medical evidence of this particular case during the time period from July 2011, the Board has determined that the evidence more nearly approximates a 40 percent evaluation under the appropriate criteria.  In doing so, the Board acknowledges the practical likelihood of the Veteran's objective symptoms consistent with a 40 percent evaluation manifesting prior to the October 2014 hearing and the likelihood of a fluctuating severity of symptoms.  Such a finding is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a). 
Notably, however, the Board notes that there is no evidence that an evaluation in excess of 40 percent for any time period is warranted.  At no point has the Veteran asserted that he has ankylosis of the entire thoracolumbar spine, and such a finding is entirely inconsistent with the medical evidence of record.  As a result, an evaluation in excess of 40 percent is not warranted.

The Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In fact, the Board has relied heavily on the Veteran's lay statements in awarding an evaluation of 40 percent evaluation for his back disability throughout the period on appeal.

In summary, the Board believes that a 40 percent disability evaluation now assigned for the entire period from July 18, 2011 contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a). 

Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at an evaluation in excess of 40 percent.

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  See Mitchell, supra.  The Veteran is at the maximum evaluation for limited motion.  Therefore, the evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 40 percent disability rating. 

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243, Intervertebral Disc Syndrome.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  There is no evidence of prescribed bedrest as contemplated by Diagnostic Code 5243, note 1. There is no other evidence of incapacitating episodes as contemplated by the regulation.  

IV. Rating for Bilateral Hearing Loss Disability

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).



(CONTINUED ON NEXT PAGE)
Schedular Analysis 

The Veteran is currently in receipt of a noncompensable rating for a bilateral hearing loss disability.  The Veteran disagrees with this initial rating.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for a bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

At the Veteran's September 2011 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
35
55
65
60
53.75
88%
 
LEFT
50
55
65
85
63.75
86%
 











Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of II for his right ear and III for his left. Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's May 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
20
20
15
20
18.75
96%
 
LEFT
20
15
10
15
15
96%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left. Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

The pure tone threshold results from these VA examinations do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (b) is not warranted as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table Via is applicable under this regulation.  38 C.F.R. § 4.86 (b).

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is competent.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.


ORDER

Entitlement to an initial rating of 40 percent for degenerative arthritis of the thoracolumbar spine is granted.

Entitlement to a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine is denied.

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.


REMAND

Service Connection Right Hand Disability

In response to an August 2016 Statement of the Case regarding the issue of entitlement to service connection for a right hand disability, other than status post right 5th finger fracture with deformity, the Veteran submitted a timely October 2016 Form 9 Substantive Appeal.  In the Form 9 the Veteran requested a videoconference hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700. "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107 (b).  To date, a Board hearing has not been provided with respect to this specific issue.  Therefore, this matter must be remanded to afford the Veteran a videoconference Board hearing.

Service Connection Acquired Psychiatric Disorder

Pursuant to the Board's February 2015 Remand, the Veteran was scheduled for a May 2015 VA psychiatric examination.  At the examination, the Veteran was diagnosed with posttraumatic stress disorder and Major Depressive Disorder.  The examiner documented one reported stressor and stated that it met the criteria for a PTSD diagnosis.  Notably, this reported stressor has not been verified, as memorialized in a July 18, 2013 Memorandum from the JSRRC.  In addition, this reported stressor does not fall under any exceptions under the provisions of  38 C.F.R. § 3.304(f).  

The examiner ultimately concluded that the "claimed condition" was at least as likely as not related to the Veteran's military service, and provided a rationale citing the interview with the Veteran, VA treatment records, and the Veteran's testimony at the April 2014 Board hearing.  Importantly, the examiner does not specify to which diagnosed psychiatric condition he is referring.  This is a critical distinction in light of the lack of a verified stressor, or stressor within the exceptions of 38 C.F.R. § 3.304(f).  As a result, the Board finds that remand for a clarifying medical opinion, or potentially a new psychiatric examination, is necessary.

Increased Rating Claims

Pursuant to the Board's February 2015 Remand, the Veteran was afforded May 2015 VA examinations to determine the current severity of his service-connected bilateral pes planus and right ankle sprain.  After a review of these examinations, the Board concludes that they are not entirely compliant with the provisions of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (specific to pes planus).  As a result, remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.

TDIU

With regard to entitlement to a TDIU, the Board finds that it is intertwined with the remanded issues of entitlement to increased ratings.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to a TDIU must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Afford the Veteran an appropriate VA examination to determine the current severity of his right ankle disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral pes planus disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Return the claims file to an examiner of appropriate knowledge and expertise to issue an opinion regarding the etiology of the Veteran's psychiatric disorders.  It is up to the discretion of the examiner if an addendum opinion is sufficient, or in the alterative, a new examination is necessary.

The examiner is asked to clarify the currently diagnosed psychiatric conditions, and reconcile such findings with any conflicting medical evidence of record.  

a) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

b) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5. Schedule the Veteran for a videoconference Board hearing with regard to the issue of entitlement to service connection for a right hand disability, other than status post right 5th finger fracture with deformity.

6. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


